  Case 1:18-cr-00270-LO Document 35-1  Filed 10/22/19 Page 1 of 3 PageID# 159
                                   UNCLASSIFIED

               Figure 17. Source of Origin for the United States Wholesale-Level




                                                                                                     HEROIN
                                 Heroin Seizures, 2000-2016.




      Source: DEA



2016. MEX/T ranged from 34 percent to 43            The source of origin for retail level
percent. White powder heroin purity at the          purchases in the eastern part of the United
wholesale level exceeded purity at the retail       States remained consistent with prior years.
level where the highest average purity level        In the eastern HDMP cities, white powder
observed did not exceed 34.1 percent in             heroin was sold in all cities along with
2016. Purity levels for the other classifications   MEX/BP (see Figure 19). Black tar heroin
ranged from 26 percent to 47 percent.               (MEX/T) was sold in the 12 western cities
                                                    that participated in the HDMP, and there
The DEA Heroin Domestic Monitor Program             was little to no white powder heroin (see
(HDMP) collects and analyzes price and              Figure 20). INC-SA, white powder where
purity data of heroin sold at the retail level.     the origin cannot be determined was sold
The HDMP collects data on the geographic            in all HDMP cities. Four (4) exhibits of SWA
origin, price, purity, adulterants, and diluents    heroin purchased on the East Coast under
of heroin sold at the street-level in major         the HDMP; however, the presence of this
metropolitan areas of the United States. The        form is rare. From the late 1990’s until
source origin and type purchased under the          2014, Colombian sourced heroin was the
HDMP provide a snapshot of the heroin sold          most prominent form of heroin available
in these cities to identify local user preference   in the U.S. Since 2015 most of the heroin
and availability. HDMP purchases in 2016            sold in the U.S. is from Mexico. The form of
revealed that MEX-SA and MEX/T were the             heroin purchased is generally due to user
most prominent types of heroin in the U.S.          preference, with all forms available in the
retail markets. Of the heroin exhibits analyzed     western cities: brown powder, white powder
under the HDMP, the overall average purity of       and tar, and only the powder form (no tar) in
Mexican heroin was 31 percent (see Figure           the east.
18).


                                             UNCLASSIFIED                                       13
              Case 1:18-cr-00270-LO DocumentUNCLASSIFIED
                                             35-1 Filed 10/22/19 Page 2 of 3 PageID# 160

                       Figure 18. Source of Origin and Purity for Retail-level Heroin Purchases
HEROIN
                                                 in U.S. Cities, 2016.




                 Source: DEA


                  Figure 19. Source of Origin for Retail-level Heroin Purchased in Eastern U.S. Cities,
                                                      2006-2016.




                Source: DEA




         14                                         UNCLASSIFIED
     Case 1:18-cr-00270-LO Document 35-1  Filed 10/22/19 Page 3 of 3 PageID# 161
                                      UNCLASSIFIED

                     Figure 20. Source of Origin for Retail-level Heroin Purchased in




                                                                                                                    HEROIN
                                    Western U.S. Cities, 2006 - 2016.




         Source: DEA



Further analysis of 2016 HDMP exhibits                          Sixty-one percent of those admitted for
indicate that out of 667 heroin exhibits                        treatment reported that they used additional
analyzed, 158 (11%) were found to contain                       substances.
fentanyl and/or fentanyl-related substances,
which is an increase from 2015 (see Figure                      CDC drug overdose data for 2016 indicates
21). The increase in the exhibits that contain                  that there were 15,469 drug poisoning
fentanyl and/or fentanyl- related substances                    deaths involving heroin,17 a 21 percent
coincides with DEA reporting that indicates                     increase over the 12,989 heroin-involved
that the popularity of fentanyl-related                         overdose deaths in 2015 (see Figure 23).
substances as an adulterant is expanding.                       The states that lead the nation for heroin-
                                                                related deaths (approximately 1,000 or
                          USE                                   more) were Ohio, New York, Illinois, and
                                                                Pennsylvania. Almost all jurisdictions that
                                                                reported heroin-related deaths showed an
The heroin user population in the United                        increase, with the highest rates of increase
States continues to grow and results from                       occurring in Washington D.C., West
national-level treatment data and statistical                   Virginia, and Ohio.
death data indicate heroin availability is
increasing. TEDS reporting indicates that,                      All states and jurisdictions— with the
between 2005 and 2015, the number of                            exception of Wyoming, Montana, South
admissions to publicly funded facilities                        Dakota, and Nebraska— reported age-
for primary heroin abuse increased by 54                        adjusted overdose death rates18 (see Figure
percent, from 260,902 to 401,743 admissions                     24). In 2016, Washington, DC experienced
(see Figure 22). Heroin admissions in 2015                      the highest age-adjusted rate of heroin-
increased 26 percent over the prior year.                       related deaths at 17.3 per 100,000, followed
Young adults (aged 20-34) comprised the                         by West Virginia (14.9) and Ohio (13.5).
largest group admitted for heroin treatment.


17
      No overdose deaths were reported in Wyoming, Montana, South Dakota or Nebraska.
18
      CDC excluded overdose death reporting for these states.


                                                     UNCLASSIFIED                                              15
